Name: Commission Directive 87/235/EEC of 31 March 1987 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1987-04-14

 Avis juridique important|31987L0235Commission Directive 87/235/EEC of 31 March 1987 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 102 , 14/04/1987 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 23 P. 0111 Swedish special edition: Chapter 3 Volume 23 P. 0111 ***** // // // DIRECTIVE of 31 March 1987 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs (87/235/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (1), as last amended by Directive 86/354/EEC (2), and in particular Article 10 thereof, Whereas Directive 79/373/EEC provides for regular amendment of the content of its Annex to take account of advances in scientific and technical knowledge; Whereas the iron content in milk replacer feeds does not always allow the nutritional needs of animals to be covered, in particular in the case of young calves; whereas to remedy this situation it is appropriate to fix a minimum iron level for milk replacer feeds for this category of animals; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingsutffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 79/373/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall, by 30 November 1987 at the latest, bring into force the laws, regulations or administrative provisions necessary to comply with Article 1. They shall immediately inform the Commission thereof, Article 3 Done at Brussels, 31 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 86, 6. 4. 1979, p. 30. (2) OJ No L 212, 2. 8. 1986, p. 27. ANNEX In the Annex the following new item 3a is added: '3a. The iron level in milk replacer feeds for calves with a live weight less than or equal to 70 kilograms must be at least 30 milligrams per kilogram of the complete feedingstuffs at a moisture content of 12 %.'